In re D’Spain, Glenda Schubert; applying for writ of certiorari and/or review, supervisory and mandamus; Parish of Jefferson, 24th Judicial District Court, Div. “H", No. 302-816; to the Court of Appeal, Fifth Circuit, No. 88-CW-0164.
Granted. Under these circumstances, a pledge of the partnership interest to satisfy a suspensive appeal bond is not a sufficient sum under La.Civ.Code article 3068. Case remanded to the district court to permit defendant to file a new bond. Failure to do so within seven days will result in pending appeal becoming devolutive.